   Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                                  CASE NO.: 4:19-cr-68

 JIBRIL ALI BAILEY,

                Defendant.


                                            ORDER

       Like much of the world, inmates in federal prisons are understandably concerned about the

health risks posed by the COVID-19 (coronavirus) pandemic. Given the recognized risks that the

pandemic poses within detention facilities, many federal prisoners are filing motions for immediate

release or to reduce their sentence. Defendant Jibril Ali Bailey, has filed such a motion seeking

compassionate release. (Doc. 62.) The Court is not unsympathetic to Bailey’s concerns. However,

he must first petition the Bureau of Prisons (“BOP”) to file a motion on his behalf before coming

directly to the Court for the extraordinary relief he seeks. He has not done so. Thus, for the reasons

explained below, the Court DENIES Bailey’s Motion for Compassionate Release, (id.),

WITHOUT PREJUDICE, and GRANTS the Government’s Motion to Dismiss, (doc. 63).

                                         BACKGROUND

       Bailey pleaded guilty to of the distribution of marijuana, in violation of 21 U.S.C. §

841(a)(1) and 18 U.S.C. § 2, and possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c) and 18 U.S.C. § 2. On October 31, 2019, the Court sentenced

him a term of imprisonment of sixty months and one day. (Doc. 56.) Bailey is currently serving

that sentence in the custody of the BOP at USP Yazoo City located in Yazoo City, Mississippi
     Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 2 of 7




with a projected release date of December 19, 2023. (Doc. 63, p. 2.) On October 20, 2020, Bailey

filed the instant Motion asking to be released from incarceration. (Doc. 62.) Bailey maintains that

the risk of transmission of COVID-19 within the detention facility when combined with his

medical condition of asthma creates a substantial risk to his health. (Id. at p. 2.)

        The United States responded to Bailey’s Motion by filing a Motion to Dismiss. (Doc. 63.)

That Motion argues that the Court must dismiss Bailey’s request for compassionate release because

he has not exhausted his administrative remedies. (Id.) The Government argues that, pursuant to

18 U.S.C. § 3582(c)(1)(A), the Court can only consider Bailey’s request for compassionate release

after he requests that the BOP file such a request on his behalf and then wait for the BOP to either

deny the request or fail to respond for thirty days. (Id. at pp. 10—11.) Additionally, the

Government argues that to the extent Bailey seeks to serve the remainder of his sentence on home

confinement, that decision rests with the BOP, and the Court cannot grant him such relief. (Id. at

pp. 13—15.)

                                           DISCUSSION

I.      Defendant’s Putative Request to be Released to Home Confinement

        As an initial matter, Bailey mentions the prospect of home confinement in his Motion.

(Doc. 62, p. 2 (“Upon my release if I have to do a period on home confinement, just for me to be

home and be safe I’m fine with that.”).) In an abundance of caution, the Court will address this as

an alternative request for home confinement before addressing his primary request for sentencing

reduction based on compassionate release.

        Designation of an inmate’s place of confinement, including placement in home

confinement, rests within the absolute discretion of the BOP. Pursuant to 18 U.S.C. § 3621, “[a]

person who has been sentenced to a term of imprisonment . . . shall be committed to the custody




                                                  2
     Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 3 of 7




of the Bureau of Prisons until the expiration of the term imposed . . . .” 18 U.S.C. § 3621(a). This

statute gives the BOP the exclusive authority to designate the place of imprisonment of any

prisoner. Id. at § 3621(b). The United States Supreme Court has interpreted this statute to mean

that “the Attorney General, through the BOP, has the responsibility for administering [a prisoner’s]

sentence.” United States v. Wilson, 503 U.S. 329, 335 (1992) (citing 18 U.S.C. § 3621(a)); see

also United States v. Smalley, No. 1:13-CR-010, 2015 WL 5001189, at *1 (S.D. Ga. Aug. 21,

2015) (“the ‘primary authority to designate defendant’s manner and place of confinement at any

stage during execution of [his] prison sentence rests with the Bureau of Prisons, not with the

Court’”) (quoting United States v. Morales–Morales, 985 F. Supp. 229, 231 (D.P.R. 1997)); Brown

v. Atkinson, No. 09–23555–Civ, 2010 WL 3659634, *4 (S.D. Fla. Jun. 11, 2010) (“A federal

district court does not have the authority to order an inmate’s placement in a particular facility or

program.”) (cited sources omitted).

        Recent developments surrounding the COVID-19 pandemic have not taken decisions

regarding placement in home confinement outside the purview of the BOP. A Memorandum from

the Attorney General directs the BOP Director to prioritize the use of “various statutory authorities

to grant home confinement for inmates seeking transfer in connection with the ongoing COVID-

19     pandemic.”        See    Memorandum           dated   Mar.    26,    2020,    available    at

https://www.justice.gov/file/1262731/download (last visited January 20, 2021).          As recently

explained by the Honorable Lisa Godbey Wood of this Court:

           On March 26, 2020, the Attorney General directed the Director of BOP, upon
           considering the totality of the circumstances concerning each inmate, to
           prioritize the use of statutory authority to place prisoners in home confinement.
           That authority includes the ability to place an inmate in home confinement
           during the last six months or 10% of a sentence, whichever is shorter, see 18
           U.S.C. § 3624(c)(2), and to move to home confinement those elderly and
           terminally ill inmates specified in 34 U.S.C. § 60541(g). Further, Section
           12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act



                                                 3
      Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 4 of 7




            (“CARES Act”), Pub. L. No. 116-136, enacted on March 27, 2020, permits
            BOP, if the Attorney General finds that emergency conditions will materially
            affect the functioning of the BOP, to “lengthen the maximum amount of time
            for which the Director is authorized to place a prisoner in home confinement
            under the first sentence of section 3624(c)(2) of title 18, United States Code, as
            the Director determines appropriate.” On April 3, 2020, the Attorney General
            issued a memorandum directing BOP to “immediately maximize appropriate
            transfers to home confinement of all appropriate inmates held at FCI Oakdale,
            FCI Danbury, FCI Elkton, and at other similarly situated BOP facilities where
            COVID-19 is materially affecting operations.”

United States v. Allen, No. CR 214-024, 2020 WL 2199626, at *1 n.1 (S.D. Ga. May 6, 2020).

“[A] request for home confinement under the CARES Act is different than a reduction-in-sentence

(RIS) request based upon compassionate release.” Id. at *1. To effectuate the Attorney General’s

March 26, 2020 and April 3, 2020 memoranda, the BOP is utilizing its authority under 18 U.S.C.

§ 3624(c)(2) and 34 U.S.C. § 60541—not the compassionate release provision of 18 U.S.C. §

3582(c). See Allen, 2020 WL 2199626, at *1. Neither Section 3624(c)(2) nor Section 60541 vests

the Court with any authority to order the BOP to transfer a defendant to home confinement. Id.

(denying request for home confinement and explaining that statutes Attorney General is using to

implement CARES Act “do not authorize a federal court to order the BOP to release a prisoner”).

Thus, neither the Attorney General’s memoranda nor the statutes relied upon by the BOP to

effectuate the memoranda authorize the Court to order that Defendant serve the remainder of his

sentence in home confinement.

         For all these reasons, the Court lacks the authority to grant Bailey’s putative request that

he be released to home confinement. Only the BOP can grant him that relief. For this reason, the

Court DENIES Defendant’s request for release to home confinement.

II.      Defendant’s Request for Compassionate Release

         The First Step Act at 18 U.S.C. § 3582(c)(1)(A) provides a narrow path for a district court

to reduce the sentence of a criminal defendant where there are “extraordinary and compelling



                                                  4
   Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 5 of 7




reasons” to do so. 18 U.S.C. § 3582(c)(1)(A)(i). Prior to the passage of the First Step Act, only

the Director of the BOP could file a motion for compassionate release in the district court. The

First Step Act modified Section 3582(c)(1)(A) to allow a defendant to move a federal district court

for compassionate release.        However, there are four prerequisites to a court’s granting

compassionate release under the First Step Act. First, the defendant must have exhausted his

administrative rights with the BOP. Id. Second, the court must find that “extraordinary and

compelling reasons warrant” release. 18 U.S.C. § 3582(c)(1)(A)(i). Third, the court must consider

the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A). Fourth, the court must

find that release is consistent with the Sentencing Commission’s policy statements. 18 U.S.C. §

3582(c)(1)(A). “The defendant generally bears the burden of establishing that compassionate

release is warranted.” United States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at

*2 (M.D. Fla. May 15, 2020) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

2013)).

          The United States argues that Bailey cannot meet the first of these requirements—

exhaustion of administrative remedies—because he has failed to present his request for

compassionate release to the Warden of his facility or anyone within the BOP. (Doc. 63, pp. 10–

–11.) Section 3582(c)(1)(A) prescribes that a defendant may file a motion for compassionate

release only “after he has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. §

3582(c)(1)(A).

          In his Motion, Bailey did not address the exhaustion requirement, and he has not filed any

response to the Government’s Motion to Dismiss. Thus, he has not contested that he must pursue




                                                  5
    Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 6 of 7




his administrative remedies prior to directly seeking compassionate release from this Court, and

he has not demonstrated that he has done so. 1 Because it is plainly evident that he has failed to

meet this prerequisite, the Court must deny his Motion.




1
   It is unclear whether the Court may excuse a defendant’s failure to fulfill Section 3582(c)(1)(A)’s
administrative exhaustion requirements. The United States District Court for the Middle District of Florida
explained that “[c]ourts around the country have been presented with the question of whether the
administrative exhaustion or time provision may be waived and have reached different conclusions.”
United States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020).
Ultimately, after reviewing precedential guidance from the United States Supreme Court and the statute
itself, the court in Smith concluded that the exhaustion requirement of Section 3582(c)(1)(A) was
mandatory and could not be excused. Id. Further, as to the “unique circumstances of the COVID-19
pandemic” specifically, the court found that a majority of district courts have found that those circumstances
do not warrant waiver of the exhaustion requirement. Id. (collecting cases). The court in Smith followed
those courts and found that the requirement was not waivable and denied the defendant’s request for
compassionate release due to his failure to exhaust. Id. at *4-5; see also United States v. Kranz, No. 2:18-
CR-14016, 2020 WL 2559551, at *3 (S.D. Fla. May 20, 2020) (after considering the binding precedent
cited above, the Court concludes that it cannot excuse a defendant’s failure to exhaust administrative
remedies before the BOP prior to seeking relief under § 3582(c)(1)(A)); Allen, 2020 WL 2199626, at *2
(“There is no futility exception to § 3582(c)(1)(A)’s administrative exhaustion requirement, and the Court
declines to invent one.”).
         Nonetheless, other courts have found that the exhaustion requirement can be waived and have
allowed some defendants who have not fully pursued their requests before the BOP to bring claims for
compassionate release due to the COVID-19 pandemic. See, e.g., United States v. Pomante, No. 19-20316,
2020 WL 2513095, at *4 (E.D. Mich. May 15, 2020) (“due to the unique and unforeseen threat posed by
the COVID-19 pandemic to this Defendant because of his specific health conditions, the exhaustion of
administrative process can be waived”); United States v. Milner, No. 5:16-CR-32-5 (LAG-CHW), 2020
WL 2744088, at *3 (M.D. Ga. Apr. 20, 2020) (waiving exhaustion requirement where Defendant had
multiple sclerosis and was unable, through no fault of his own, to submit his request for release to the
warden); United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *1 (S.D.N.Y. Apr. 3,
2020) (in light of defendant’s age and pre-existing conditions, “[his] exhaustion of the administrative
process can be waived in light of the extraordinary threat posed—in his unique circumstances—by the
COVID-19 pandemic”). However, those courts that have found that exhaustion requirements can be waived
only allow waiver where: (1) pursuing administrative remedies would prejudice the defendant; (2) the
administrative process would be inadequate because of some legitimate question as to whether the BOP
could grant the requested relief; or (3) the BOP has been shown to have already determined the issue
presented or otherwise have been biased against the defendant. See Milner, 2020 WL 2744088, at *3 (citing
McCarthy v. Madigan, 503 U.S. 140, 146–48 (1992) and Shorter v. Warden, 803 F. App’x 332, 336 (11th
Cir. 2020)); Sawicz, 2020 WL 1815851, at *2.
         Here, the Court need not wade into the debate over whether Section 3582(c)(1)(A)’s exhaustion
requirement is waivable. Even if the requirement can be waived Defendant has not argued, much less
established, that it should be waived on the specific facts of this case.


                                                      6
   Case 4:19-cr-00068-RSB-CLR Document 65 Filed 01/27/21 Page 7 of 7




                                     CONCLUSION

       Based upon the foregoing, the Court DENIES WITHOUT PREJUDICE Defendant Jibril

Ali Bailey’s Motion for Release, (doc. 62), and GRANTS the Government’s Motion to Dismiss,

(doc. 63).

       SO ORDERED, this 27th day of January, 2021.




                                  R. STAN BAKER
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                            7
